I believe the payment of the annual dues for services charged by the *Page 248 
League is an expenditure for a proper municipal purpose.
In the case of City of Roseville v. Tulley, 55 Cal.App.2d 601,  131 P.2d 395, 400, the question involved was whether or not the expenditure of funds by city officials to attend a convention of the League of California Cities was a proper expenditure, and I agree with the holding of that case as set forth in the final and following paragraph:
"We therefore conclude that payment of the necessary expenses incurred by the duly delegated officers and employees of the city of Roseville in attending the annual conference of the League of California Cities, will constitute a lawful disbursement of municipal funds for a public purpose."